DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 02/28/2022. Claims 1, 3, 4, 5 and 11 were amended. No claims were newly added. Claims 2, 12 and 13 are canceled.

Claim Objections
Claims 15-17 are objected to because of the following reasons:
Claims 15-17 recite “a method of using a medical tube, comprising: using the medical tube;” followed by another step. It is unclear how a step of using a medical tube can comprise using the tube in addition to another step. Appropriate correction is required. Examiner suggests Applicant clearly distinguish the step of using the medical tube in the preamble from the use of the medical tube in the body of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cianci et al (U.S. Pat. 4,692,150, hereinafter “Cianci”).
Regarding claim 1, Cianci discloses a device 26 (Fig. 1) for connecting to a medical tube 14 (Fig. 1), comprising: 
a body portion 28 (Fig. 1) comprising: 
two parts 30 and 32 (Fig. 1); and 
scoring along the body portion, in the form of a slot 36 comprised of a radially thinner seam of band material (see Figs. 1-2 and col. 3, lines 1-5), 
wherein the body portion is configured to connect to the medical tube 24 (as illustrated in Fig. 2), 
wherein the two parts 30 and 32 have respective mating surfaces that connect together (i.e., Fig. 1 shows a proximal end of part 32 mated to a distal end of part 30 via a thin membrane 40; see also col. 3, lines 8-10), and 
wherein the two parts are configured to require separation for removal of the device from the medical tube (see col. 3, lines 32-48, disclosing that when it is desired to separate the two parts 30 and 32, scoring portion 36 and membrane 40 are fractured, causing the part 32 to separate from the part 30, such that only part 30 is retained on the medical tube 14; thereafter, part 30 can be removed from the device if desired); and 
a removal tab 34 (Fig. 2) on the body portion connected to the scoring along the body portion (see Fig. 3 and col. 3, lines 38-41 disclosing that pulling the tab 34 causes the scoring portion 36 to fracture), 
wherein the device is configured to tear in a predetermined manner along the scoring of the body portion when the removal tab is pulled (see col. 3, lines 38-41 disclosing that pulling the tab 34 causes the scoring portion 36 to fracture).
Regarding claim 3, Cianci discloses that the device 26 is configured to connect to one or more portions of the medical tube (i.e., the “one or more portions of the medical tube” 14 can be the circumferential exterior surfaces if the medical tube 14 over which the device 26 is placed) and precludes another device from being connected to one or more portions of the medical tube when connected to the medical tube (i.e., another device, such as device 12, can only be inserted into the medical tube 14 along the direction “B”; a device 12 cannot be placed on the part of the medical tube 14 where the device 26 is located because device 26 is located there instead).
Regarding claim 4, Cianci discloses that the device 26 is configured to connect to one or more components of the medical tube and precludes full use of the one or more components when connected to the medical tube (i.e., the device 26 can be fitted over the circumferential exterior surface of the  tube 14, precluding that surface from being accessed until one or both parts 30 and/or 32 of the device 26 is/are removed).
Regarding claim 5, Cianci discloses that the device 26 is configured to connect to one or more components of the medical tube and precludes full use of that(those) component(s) when connected to the medical tube (i.e., the device 26 can be fitted over the circumferential exterior surface of the  tube 14, precluding that surface from being accessed until one or both parts 30 and/or 32 of the device 26 is/are removed).  
Regarding claim 6, Cianci discloses that the device 26 is configured to be distorted when the device 26 is manipulated after being connected to the medical tube 14 (i.e., the two parts 30 and 32 of the device 26 can be split—a form of distortion—by  pulling the tab 34 to fracture the scouring portion 36 and membrane 40 to fracture).
Regarding claim 7, Cianci discloses that the device 26 is configured to convey a notice of manipulation of the device 26 when the device 26 is manipulated after being connected to the medical tube 14 (see col. 3, lines 44-50 disclosing that when the device 26 has been manipulated by detaching parts 30 and 32, the part 30 is retained on the medical tube 14 to show that the medical tube 14 had previously been joined to another device 12; the part 30 may also be provided with color, printing or other indicia to convey that the device 26 has been manipulated).  
Regarding claim 8, Cianci discloses an information portion (such as the aforementioned colored portion, printing or other indicia), wherein the information portion is configured to convey information relevant to the medical tube using at least one of a visual display, a non-visual display, an auditory alert, a tactile feature, a wireless link, an electromagnetic notice, a machine readable notice, or an electronic data interchange (i.e., the information portion is a visual display in the form of colors, printing or other indicia).  
Regarding claim 9, Cianci discloses that the device 26 is configured to be distorted when the device 26 is manipulated after being connected to the medical tube 14 (i.e., the two parts 30 and 32 of the device 26 can be split—a form of distortion—by pulling the tab 34 to fracture the scouring portion 36 and membrane 40 to fracture).  
Regarding claim 10, Cianci discloses that the device 26 is configured to convey a notice of manipulation of the device 26 when the device 26 is manipulated after being connected to the medical tube 14 (see col. 3, lines 44-50 disclosing that when the device 26 has been manipulated by detaching parts 30 and 32, the part 30 is retained on the medical tube 14 to show that the medical tube 14 had previously been joined to another device 12; the part 30 may also be provided with color, printing or other indicia to convey that the device 26 has been manipulated).  
Regarding claim 11, Cianci discloses a device 26 (Fig. 1) for connecting to a medical tube 14 (Fig. 1), comprising: 
a body portion 28 (Fig. 1) comprising scoring along the body portion, in the form of a slot 36 comprised of a radially thinner seam of band material (see Figs. 1-2 and col. 3, lines 1-5),
wherein the body portion is configured to connect to the medical tube 24 (as illustrated in Fig. 2), 
a removal tab 34 (Fig. 2) on the body portion connected to the scoring along the body portion (see Fig. 3 and col. 3, lines 38-41 disclosing that pulling the tab 34 causes the scoring portion 36 to fracture), 
wherein the device is configured to tear in a predetermined manner along the scoring of the body portion when the removal tab is pulled (see col. 3, lines 38-41 disclosing that pulling the tab 34 causes the scoring portion 36 to fracture), 
wherein the device 26 is configured to be distorted when the device 26 is manipulated after being connected to the medical tube 14 (i.e., the two parts 30 and 32 of the device 26 can be split—a form of distortion—by pulling the tab 34 to fracture the scouring portion 36 and membrane 40 to fracture), 
and an information portion (such as the aforementioned colored portion, printing or other indicia), wherein the information portion is configured to convey information relevant to the medical tube using at least one of a visual display, a non-visual display, an auditory alert, a tactile feature, a wireless link, an electromagnetic notice, a machine readable notice, or an electronic data interchange (i.e., the information portion is a visual display in the form of colors, printing or other indicia).
Regarding claim 14, Cianci discloses that the device 26 is configured to convey a notice of manipulation of the device when the device is manipulated after being connected to the medical tube (see col. 3, lines 44-50 disclosing that when the device 26 has been manipulated by detaching parts 30 and 32, the part 30 is retained on the medical tube 14 to show that the medical tube 14 had previously been joined to another device 12; the part 30 may also be provided with color, printing or other indicia to convey that the device 26 has been manipulated).
Regarding claims 15-17, Cianci discloses a method of using a medical tube 14, comprising:
using the medical tube 14 (i.e., the using may merely encompass providing the tube 14 prior to performing a procedure); 
connecting the device 26 according to claim 1 to the medical tube (see col. 3, lines 28-36 describing how the device 26 is connected to the medical tube). 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
05/17/2022